DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13,15-19,22-26,29-30,33,37,39,41 and 43-46 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on the amendments filed 31st May, 2022, a thorough search for prior arts on PE2E database and on domains (NPL-IP.com) has been conducted. The following closest prior art searched found:  1)  US20170026997 Control Messages in Wireless Communication; [0190], the number of data codewords scheduled by a single DCI for a particular carrier can vary (e.g. either 1 or 2 codewords may be transmitted in the downlink; and [0039], a one-to-one mapping between the subframe in which data is received and the subframe in which ACK/NACK are transmitted; 2) US20150230238 Method and apparatus for transmitting uplink control information in a wireless communication system; [0240], the ACK/NACK information is compressed for each CC (e.g., compressed into 2 bits), ACK/NACK and the CQI (e.g., up to 11 bits) can be transmitted by being jointly coded using the PUCCH format 3; and [0241], A UE transmits information regarding the number of ACKs for a PDSCH received in each DL CC and for an SPS release PDCCH in a subframe in which CQI is transmitted; 3) US20120207109 Multiplexing of ACK/NACK and channel state information on uplink control channel; [0128], ACK/NACK bundling across multiple codewords within a DL subframe; [0129], ACK/NACK for a PDSCH transmission with a corresponding PDCCH or for a PDCCH indicating downlink SPS release in subframe; 4) US20180034610 Devices and methods for harq-ack feedback scheme on pusch in wireless communication systems; [0039], each 2-bit DCI format 0/4 value may indicate one of 8 possible subframe/CC numbers with a PDSCH transmission and with PDCCH indicating a downlink SPS release; 5) US20180302896 Uplink control data transmission, [0236], implicit cross-carrier mapping schemes may be used, when a UE uses PUCCH format 1/1a,  for transmission of HARQ ACK/NACK, a PDSCH transmission indicated by the detection of a corresponding PDCCH, or for a PDCCH indicating downlink Semi-Persistent Scheduling (SPS) release, and the above prior are found but not investigated in the database and domains does not fairly teach or suggest the teaching of the combined features of mapping a bit sequence in the single DCI message to a configuration set that includes multiple downlink semi-persistent scheduling (SPS) configurations to be jointly released; and transmitting a codebook that includes an acknowledgement bit on the bit sequence indicating the multiple downlink SPS configurations are to be jointly released through a physical uplink control channel (PUCCH) resource, wherein the acknowledgement bit is an individual acknowledgement bit used to acknowledge another one of the multiple downlink SPS configurations that was released at a time as disclosed by the claimed subject matter of independent claims 1, 22, 29, and 30. 
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU D BELETE/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468